Citation Nr: 1000369	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to an increased evaluation for 
residuals of a post-operative meniscectomy of the right knee, 
currently evaluated as 20 percent disabling, and what 
evaluation is warranted for right hip osteoarthritis 
associated with residuals of a post-operative meniscectomy of 
the right knee are the subject of another decision under the 
same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 decision of the Medical Center of the 
Department of Veterans Affairs (VAMC) in Philadelphia, 
Pennsylvania.


REMAND

On October 17, 2008, the RO received a notice of disagreement 
to a decision purportedly mailed on October 19, 2007 from the 
VAMC denying entitlement to a clothing allowance.  The 
Veteran submitted a photocopy of an envelope from the VA 
Medical Center postmarked October 19, 2007.  The claimant has 
presumptively established that a clothing allowance was 
denied in a decision postmarked October 19, 2007.  He filed a 
timely notice of disagreement to that denial.  Consequently, 
the VA Medical Center  must issue a statement of the case.  
Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The VA Medical Center should issue a 
statement of the case addressing the claim 
of entitlement to a clothing allowance 
that was denied in a decision postmarked 
October 19, 2007.  The Veteran is hereby 
informed that the Board may exercise 
appellate jurisdiction only if he perfects 
an appeal in a timely manner.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

